Citation Nr: 0908069	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-18 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for idiopathic 
thrombocytopenia purpura also claimed as bruising and low 
platelet count.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran, who is the appellant, served in the Air Force 
Reserve from May 1972 to November 1998, with periods of 
active duty and active duty for training, to include from May 
1972 to November 1972, from August 1990 to June 1991, and 
October 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in February 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2006, the Veteran testified before the undersigned 
member of the Board at a Travel Board hearing.  Transcript of 
the hearing is in the record.

Following the June 2006 personal hearing, the Veteran 
submitted additional evidence and he waived the right to have 
the evidence initially considered by the RO.  38 C.F.R. § 
20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he incurred idiopathic 
thrombocytopenia purpura during the performance of his duties 
as a flight engineer technician in the Gulf War.  He 
specifically claims that he developed idiopathic 
thrombocytopenia purpura as due to exposure to JP-8 jet fuel.  

The Veteran contends that he first became symptomatic for 
idiopathic thrombocytopenia purpura in October 1997, when he 
developed extensive bruising.  

The service personnel records for the period of August 1990 
to June 1991, show that the Veteran served in operation 
Operation Desert Shield/Desert as a flight engineer 
technician, and was awarded a Southwest Asia Service Medal 
with 1 Bronze Star.  

On a periodic Air Force Reserves medical examination in 
January 1998, the Veteran was shown to have a low platelet 
count.  In February 1998, the Veteran was diagnosed with 
idiopathic thrombocytopenia purpura.  

In a May 2006 medical statement, Dr. E.B.S, the Veteran's 
treating physician, noted the Veteran's active duty exposure 
to benzene from jet fuel, oil well fires, petrochemicals, 
chemical biological warfare agents and depleted uranium.  She 
opined that although the full direct effect of these 
exposures on the Veteran was uncertain, the potential adverse 
effect on his bone marrow, that had resulted in 
thrombocytopenia, was of concern.  

In support of his claim, the Veteran submitted evidence 
showing that the duties of Air Force Reserve flight engineers 
included refueling and defueling aircraft.  The Veteran also 
submitted an article form the U.S. Department of Labor that 
found that chronic exposure to benzene can cause dangerous 
hematologic toxicity, such as thrombocytopenia.  It is also 
noted that the onset of effects of prolonged benzene exposure 
may be delayed for years.  

The Board finds that the medical evidence of record is 
insufficient to decide the claim of service connection for 
idiopathic thrombocytopenia purpura.  Therefore further 
evidentiary development under the duty to assist is 
necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination by the appropriate specialist.  
All indicated tests and studies must be 
performed.  The claims folder must be made 
available to the examiner. 

The examiner is asked to express an 
opinion as to the following:

a).  Does the Veteran have idiopathic 
thrombocytopenia purpura?

b).  If idiopathic thrombocytopenia 
purpura is diagnosed, the examiner is 
asked to determine whether it is at least 
as likely as not that the Veteran's 
idiopathic thrombocytopenia purpura is 
related to active service, to include 
service during the Persian Gulf War, and 
exposure to jet fuel. 

In formulating an opinion, the examiner is 
asked to comment on the clinical 
significance of the May 2006 medical 
statement from Dr. E.B.S., the Veteran's 
in-service duties as a flight engineer 
technician, and the findings of the U.S. 
Department of Labor regarding the effects 
of chronic exposure to benzene.

The examiner is asked to consider that the 
term "at least as likely as not" does not 
mean "within the realm of possibility." 
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of one 
conclusion as to find against the same 
conclusion.

Complete rationale should be provided for 
all opinions expressed, to include a 
discussion of other pertinent evidence of 
record where indicated.

2.  After the development has been 
completed, adjudicate the claim.  If any 
benefits sought remains denied, furnish 
the Veteran a supplemental statement of 
the case and return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




